DETAILED ACTION
In the amendment filed on March 3, 2021, claims 1 – 2, 6, 8 – 18, 21, 23, 25 – 26, 28 – 31 and 33 are pending.  Claims 1, 2, 6, 8, 9, 10 have been amended and claims 3 – 5, 7, 19 – 20, 22, 24, 27, 32, 34 have been canceled. Claims 11 – 18, 21, 23, 25 – 26, 28 – 31 and 33 have been withdrawn from consideration. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 and Claim Objections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Regarding claim 10, the claim has been amended from “the sealed system is further subjected to a …treatment” to “making the sealed system be further subjected to a … treatment”.  The scope of the claim changes substantially as instead of indicating an active step of subjecting the closed system to a treatment/indicating the capability of treatment to an indicating an (ostensibly formal) imperative/suggested step of commanding/forcing/altering/making/persuading/configuring/programming/strongly suggesting the closed system to perform the act of subjecting to itself to the recited treatment(s)1.  While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). In this case, the scope of the claim is broader than the support provided in the specification as there is no express recitation that the sealed system can be commanded or otherwise be signaled to perform on itself a recited treatment. The closest recitations to the claimed subject matter of claim 10 is found in paragraphs [0005], [0020], [0031], [0154], separate device acts on the sealed system (as exemplified in paragraphs [0005] and [0011]) to perform the heating and/or ultrasonic desorption treatments, not that the system performs the heating and/or ultrasonic step or allows itself to undergo a heating and/or ultrasonic step. The amendment therefore introduces New Matter.  Accordingly, there is no reasonable conveyance to one of ordinary skill in the art that the inventor or joint inventor has possession of the claimed invention at the time the application was filed. 	

Claims 1, 2, 6, 8 – 10 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, the amendment substantially cures most of the deficiencies explained in the previous Office Action. However, there remains a lack of antecedent basis for the term “the vacuumization” in claim 2, as there is no establishment that the action of vacuumizing occurs and such an action is not inherent in the totality of the scope of “vacuum desorption on the sealed system” in claim 1. In view of the amendment that establishes that the functional relationship comprise a plurality of parameters including “duration of vacuumization”, there then exists a lack of clarity of what is vacuumization referring to in claim 1. The lack of antecedent basis therefore emerges in claim 1.  The Examiner notes that the instant specification does discuss in paragraph [0006] an embodiment that “the sealed system is vacuumized by 
Regarding claim 10, the amendment to the claims renders unclear whether an action of subjecting the sealed system to a heating/ultrasonic desorption treatment is required or if the action is a suggestion/demand. The amendment also renders unclear what is considered a sealed system and its capabilities in light of the specification. Should the intention to be to claim an action involving heating/ultrasonic desorption, the Examiner recommends that the claim be amended to recite “…subjecting the sealed system to a heating desorption treatment and/or an ultrasonic desorption treatment”. 

Claims 8, 9, 10 are objected to because of the following informalities:  each claim are dependent claims that recite additional steps of the method including those inherited by their respective parent claims. Accordingly, “comprising” should be “further comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1 – 2, 6 and 8 remain rejected under 35 U.S.C. 103 as being unpatentable over Steisdal US 2009/80267436 (hereafter “Steisdal”) in view of Haney US 2007/0057413 (hereafter “Haney”) and Engineering ToolBox, (2004). Relative Humidity in Air. [online] Available at:
https://www.engineeringtoolbox.com/relative-humidity-air-d_687.html [Accessed 12 December 2020] (hereafter “Toolbox”).
Regarding claims 1, 2, 8; Steisdal is directed to a method of encapsulating permanent magnets [magnetic poles] of a rotor of a generator (Abstract). Steisdal discloses the steps of providing a rotor yoke [magnetic yoke] and an air tight membrane [vacuum bag, with an inherent total volume                         
                            
                                
                                    V
                                
                                
                                    0
                                
                            
                        
                    ] around the rotor yoke to form an air-tight enclosure [sealed system] ([0010] – [0014]); and then applying vacuum to the air tight enclosure between the membrane and the rotor yoke followed by infusing resin into the air tight enclosure ([0015] – [0017]). The technique utilized by Steisdal is a form of vacuum assisted resin transfer molding ([0037]).
Steisdal does not expressly teach a functional relationship about a vacuum degree or pressure in the sealed system (                        
                            P
                        
                    ) for controlling a procedure of the vacuum desorption with the claimed parameters:
average suctioned gas volume flow of a vacuum pump (                                
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                ˙
                                            
                                        
                                        
                                            f
                                            l
                                            o
                                            w
                                        
                                    
                                
                            ), duration of vacuumization (                                
                                    t
                                
                            ), initial pressure in the sealed system (                                
                                    
                                        
                                            P
                                        
                                        
                                            0
                                        
                                    
                                
                            ), initial volume of the sealed system(                                
                                    
                                        
                                            V
                                        
                                        
                                            0
                                        
                                    
                                
                             )
polytropic index of a thermodynamic polytropic procedure (                                
                                    δ
                                
                            ) ora polytropic index, an initial density(                                
                                    
                                        
                                            ρ
                                        
                                        
                                            0
                                        
                                    
                                
                            ) and a current density of gas in the sealed system (                                
                                    ρ
                                
                            )
altitude(                                
                                    A
                                
                            ) at which the sealed system is located
partial pressure of water vapor in saturated wet air (                                
                                    
                                        
                                            P
                                        
                                        
                                            s
                                            a
                                            t
                                        
                                    
                                
                            
, i.e.                         
                            P
                            =
                            f
                            
                                
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                ˙
                                            
                                        
                                        
                                            f
                                            l
                                            o
                                            w
                                        
                                    
                                    ,
                                     
                                    t
                                    ,
                                    
                                        
                                            P
                                        
                                        
                                            0
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            V
                                        
                                        
                                            0
                                        
                                    
                                     
                                    ,
                                    δ
                                    ,
                                     
                                    A
                                
                            
                        
                      or                         
                            P
                            =
                            f
                            
                                
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                ˙
                                            
                                        
                                        
                                            f
                                            l
                                            o
                                            w
                                        
                                    
                                    ,
                                     
                                    t
                                    ,
                                    
                                        
                                            P
                                        
                                        
                                            0
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            V
                                        
                                        
                                            0
                                        
                                    
                                     
                                    ,
                                    δ
                                    ,
                                     
                                    ρ
                                    ,
                                    
                                        
                                            ρ
                                        
                                        
                                            0
                                        
                                    
                                    ,
                                     
                                    A
                                    ,
                                     
                                    
                                        
                                            P
                                        
                                        
                                            s
                                            a
                                            t
                                        
                                    
                                
                            
                        
                     , wherein the initial pressure in the sealed system is determined by the altitude and a standard atmospheric pressure at sea level, and an initial temperature in the sealed system is determined by the altitude and a standard air temperature at sea level.
With regards to the establishment of a functional relationship about a vacuum degree or pressure                         
                            P
                        
                    , i.e.                         
                            P
                            =
                            f
                            
                                
                                    …
                                
                            
                        
                    , and the use of parameters                         
                            
                                
                                    
                                        
                                            V
                                        
                                        ˙
                                    
                                
                                
                                    f
                                    l
                                    o
                                    w
                                
                            
                            ,
                             
                            t
                            ,
                            
                                
                                    P
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    V
                                
                                
                                    0
                                
                            
                            ,
                            ρ
                            ,
                            
                                
                                    ρ
                                
                                
                                    0
                                
                            
                        
                    :
Haney is directed to an apparatus for automated controlled resin infusion using a vacuum bag and atmospheric pressure (Abstract; [0001] – [0002]). Haney discloses that the apparatus comprises a controller that controls vacuum circuits that control the degree of vacuum exerted on a part undergoing resin infusion (Fig. 1A; [0035]). The controller is also connected to a plurality of sensors that detect temperature and pressure across a part that is being processed ([0049]). Haney also discloses that the controller is connected to a series of displays used for displaying operational times [duration of vacuumization] and pressure, which are useful for the detection of leaks ([0048], Claim 17).  The controller can be programmed with desired temperature ranges and pressures, alarms for when a process exceeds the temperature ranges and suspension/lock-out process [affects vacuum via shutdown] ([0049], [0060], [0062]). The process starts monitoring [establishing functional relationship] at the initial ambient                         
                            P
                            V
                            =
                            n
                            R
                            T
                        
                    , initial temperature, initial volume and initial gas mass/substance amount; relatedly to a density as well by the definition of density                         
                            ρ
                            =
                             
                            
                                
                                    
                                        
                                            n
                                            *
                                            Molecular Weight
                                        
                                        
                                            V
                                        
                                    
                                
                            
                             
                        
                      and thus                         
                            P
                            =
                             
                            ρ
                            R
                            T
                        
                     ] followed by a leak check with a regulated or unregulated vacuum [suctioned gas volume flow] to allow for stabilization of the sealed part system after introduction of the vacuum during leak checking or before resin infusion ([0060] – [0063], [0074] – [0075]). Vacuum is disclosed to be limited by variables including the local atmospheric pressure [and relatedly all values related to local atmospheric pressure, including local density, temperature, humidity via its contribution to density] ([0035]).  The controller can be operated to a cure program to control the process parameters ([0061], [0077]). Finally, Haney discloses that the use of an automated apparatus which measures, monitors and controls a resin infusion process to minimize worker errors [meeting claim 8] ([0002] – [0004], [0078] – [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Steisdal to operate with an automated process such as those taught by Haney and to have established functional relationships between vacuum pressure and control parameters including the claimed parameters because Haney teaches that such equipment and the programmed established functional relationships allows for control of a resin infusion process that minimizes worker errors.
With regards to the use of a polytropic index of a thermodynamic polytropic procedure (i.e. any polytropic procedure, not necessarily the thermodynamics of vacuum desorption):
In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the [prior art] product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
While Steisdal and Haney do not expressly teach that a polytropic index is a parameter, Haney does teach that pressures and temperatures are monitored. By extension, the density of the initial gas, the inherent mass/amount of gas within the sealed system and the amount of gas siphoned by the regulated vacuum system taught by Haney can be derived. As a polytropic index is a factor for modeling of a type of thermodynamic process derived from monitoring of the equation of state of the loaded cell, an implicit functional relationship, recognized by those of ordinary skill in the art2, would exist between the vacuum degree/pressure and the index of the process of evacuating a vacuum bag as taught by Steisdal and Haney. 

With regards to the use of altitude of the location of the sealed system as a parameter                         
                            A
                        
                     and the use of a partial pressure of water vapor in saturated wet air                         
                            
                                
                                    P
                                
                                
                                    s
                                    a
                                    t
                                
                            
                        
                    :
While Steisdal and Haney do not expressly teach using an altitude as a parameter, Haney does disclose that the maximum achievable vacuum is limited by local variables including the local atmospheric pressure [and relatedly all values related to local atmospheric pressure, including local density, local temperature, local humidity via its contribution to density and the partial pressure of water vapor] ([0035]). Furthermore, it is a well-known fact that the local atmospheric pressure is influenced by the altitude relative to sea level and that most standard values are defined as measured from sea level.  One of ordinary skill in the art is therefore motivated to consider local atmosphere conditions in order to determine optimal conditions. Additionally, Haney discloses that leak checks [tests] are conducted to ensure that a resin infusion process occurs as intended. 
Furthermore, Toolbox, directed to the general engineering knowledge of the art, discloses that relative humidity may be expressed as a ratio of the partial pressure of water vapor present over the saturation vapor partial pressure [partial pressure of water vapor in saturated wet air] (page 1).  The saturation vapor partial pressure are also a known set of constants over a range of temperatures (pages 2 – 3). Thus Toolbox 
Accordingly, it is within the ordinary skill of an ordinary artisan before the effective filing date of the claimed invention to relate different data of known processes with one another for the purpose of process optimization, including using different known and related values, as taught by Haney and Toolbox, to express related data for process optimization.

Claims 9 – 10 remain rejected under 35 U.S.C. 103 as being unpatentable over Steisdal, Haney and Toolbox as applied to claims 1 – 2, 6 and 8 above, and further in view of Fukuzawa et al. JP-2002346367-A (machine translation provided, hereafter “Fukuzawa”).
Regarding claims 9 – 10, Steisdal and Haney do not expressly teach that the sealed system is made to be subjected to a heating desorption treatment and/or an ultrasonic desorption treatment such as by passing heated and dried air.
Fukuzawa is directed to vacuum apparatus and methods of controlling the degrees of vacuum. Fukuzawa discloses installing a baking heater on a wall of a vacuum vessel for heating the vacuum vessel to encourage degassing of the vacuum container by releasing gas [passing air] preventing absorption of gas to the walls of the vacuum vessel from initial atmosphere or from minute leaks ([0018], [0028], [0046]). The use of heat helps allow for full degassing of a vacuum system ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Steisdal and .

Response to Arguments
Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.) The technical solution of instant claim 1 cannot be made out only by the ordinary skill of the ordinary artisan in a single technical field. 
b.) The claimed factor of “the partial pressure of water in saturated wet air” would not be easy to conceive for an ordinary artisan of ordinary skill. Many related experiments were executed that indicate that “the partial pressure of water in saturated wet air” is significant.
 
In response to the applicant's arguments, please consider the following comments.
a.)  The Examiner notes that a person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986). Furthermore, the "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The relevant art is not determined by a single field, but rather the relevant art of the claimed invention.  Applicant had submitted that a person having ordinary skill in the art may be an artisan who designs a permanent magnet motor. However, the claimed invention is within the art of vacuum desorption processes of a magnetic pole, which is not the same field of endeavor as an artisan who designs a permanent magnet motor and not limited to only be one who designs a permanent magnet motor.  As a person having ordinary skill in the art would have the capability of understanding principles applicable to the art of vacuum desorption processes of a magnetic pole, they are not limited to any given specified and narrow discipline but encompass any knowledge applicable to the claimed invention. The facts within the art of record is indicative of the field of endeavor of the claimed invention and the level of skill of one of ordinary skill in the art.   Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). Accordingly, it is within the ordinary skill in the art to arrive at the claimed invention in the manner described above in the rejections of the claims under USC 103.
In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The sentence structure is as a whole an expression in the subjunctive mood, which does not indicate an action but rather a wish, suggestion, demand or desire for an action to be executed. For example, a similar usage would be “I demand that the fabulous cat be compelled to present himself during my visit” or “…demanding that the fabulous cat be compelled to present himself during my visit”.
        2 As evidenced by Smith, Joseph Mauck, Van Ness Hendrick Charles, and Michael M.. Abbott. Introduction to Chemical Engineering Thermodynamics. 6th ed. New York: McGraw-Hill, 2001, page 77.